 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT

10                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

11

12   RYAN HYAMS, and REGINE DUHON,                      Case No. 4:18-cv-06278-HSG
     individuals, on behalf of themselves and all
13   others similarly situated,

14                  Plaintiffs,                         [PROPOSED] ORDER CONTINUING
                                                        DATE FOR SUBMISSION OF JOINT
15          vs.                                         STATUS REPORT

16                                                      Action Filed: August 21, 2018
     CVS HEALTH CORPORATION, a Rhode
                                                        Trial Date:   Not set
     Island Corporation, CVS PHARMACY, INC., a
17   Rhode Island Corporation, GARFIELD BEACH
     CVS, LLC, a California Corporation, and CVS
18   RX SERVICES, INC., a New York Corporation,
     DOES 1 through 25, inclusive,
19

20                  Defendants
21

22

23

24

25

26

27

28

                                                    1
             [PROPOSED] ORDER CONTINUING DATE FOR SUBMISSION OF JOINT STATUS REPORT
 1          Pursuant to the Stipulation to Continue Date for Submitting Joint Status Report filed in this
 2   matter (ECF No. 64
                     __), by and through counsel for Plaintiffs Ryan Hyams and Regine Duhon
 3   (“Plaintiffs”) and Defendants CVS Health Corporation, CVS Pharmacy, Inc., Garfield Beach CVS,
 4   LLC, and CVS Rx Services, Inc. (collectively, “CVS”) (CVS, together with Plaintiffs, is hereinafter
 5   referred to as “the Parties”), and for good cause appearing, the Court hereby ORDERS as follows:
 6          1.      The date for the Parties to submit the Joint Status Report ordered by the Court in its
 7   March 30, 2020 Order (ECF No. 58), is continued from April 7, 2020 to April 15, 2020.
 8          IT IS SO ORDERED.
 9

10   DATED: ______________________
                  4/9/2020                             By:
11                                                           The Honorable Haywood S. Gilliam, Jr.
                                                                  United States District Judge
12

13
     Submitted By:
14

15    GUNN COBLE LLP
     By: /s/ Beth A. Gunn
16        Beth A. Gunn
          Catherine J. Coble
17        David Z. Feingold
18
     Attorneys for Plaintiff
19   RYAN HYAMS and REGINE DUHON,
     on behalf of themselves and all others similarly situated
20

21

22

23

24

25

26

27

28

                                                       2
             [PROPOSED] ORDER CONTINUING DATE FOR SUBMISSION OF JOINT STATUS REPORT
